Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 2, 26, 28, and 34.
Claims 1-2, 4, 6, 8-9, 11-12, 14-15, 23-24, 26, 28, 34, 36-41, 44-47, 49, and 51-52 are currently pending in the application. Claims 8-9, 11-12, 14-15, 37-41, 44-47, 49, and 51-52 remain withdrawn from consideration.
Claims 1-2, 4, 6, 23-24, 26, 28, 34 and 36 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 18, 2022.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2022 was filed after the mailing date of the first Office action on the merits on August 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at pages 19, 56, 67, 69, and 79. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant’s amendment to the specification on February 10, 2022 is ineffective at removing the browser-executable code. The removal of “http://” does not stop the links on the above pages from directing to an external site.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greene (US20090286737A1).
Greene (US20090286737A1) teaches the use of an ErbB peptide as a cancer vaccine, in combination with an adjuvant (para. 0177-0181). The peptides taught by Greene include a subdomain IV sequence of an ErbB receptor SEQ ID NO: 39, which completely contains Applicant's SEQ ID NO: 1, as shown in the sequence alignment below:

    PNG
    media_image1.png
    160
    599
    media_image1.png
    Greyscale

Applicant argues that the transitional phrase "consisting essentially" of controls the peptide, limiting the scope of the claims to the specified materials (an amino acid sequence of a percent identity to elected SEQ ID NO: 1). Applicant further argues that the alignment of the two sequences in question, (SEQ ID NO: 39 of Greene, 148 amino acids; and Applicant's SEQ ID NO: 1, 19 amino acids) only share 13% identity, based on the definition of "identity" disclosed in the specification at page 18, line 15, to page 19, line 16.
Applicant's arguments have been considered but are not found to be persuasive.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). MPEP 2111.03(III).
In the instant case, Applicant argues that the basic and novel characteristics of the peptide is solely limited to the amino acid sequence itself. However, the addition of further amino acid residues would not "materially change the fundamental character" of the peptide. In re Herz, citing Ex parte Davis, 80 USPQ 448 (Pat.Off.Bd. App. 1948). Given that Applicant's specification and claims do not clearly indicate what the basic and novel characteristics of the claimed sequence are, it is more probable that the basic and novel characteristics are the antigenic properties of the peptide, as the peptide is claimed in conjugation with an adjuvant, the claimed peptide is a fragment of a longer, naturally occurring sequence, and only 90% identity is required. The addition of further amino acid residues would not materially change this antigenic property, as Greene evidences. Both the instantly claimed peptide and the peptide of Greene are capable of generating antibodies against ErbB. 
For this reason, the phrase "consisting essentially of" will be construed as equivalent to "comprising", which permits the addition of other elements to the peptide. Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). MPEP 2111.03(1). The full-length ErbB protein sequence recited by Greene does contain within it a peptide that is 100% identical to Applicant's SEQ ID NO: 1. The open claim language of the transitional phrase "comprising" does not exclude additional elements from being present within the composition, and the presence of additional amino acids as taught by Green would not change the fundamental property of the peptide: its ability to provoke an immune response for the creation of antibodies.
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 23-24, 26, 28, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Savelyeva (WO2014139672A1) in view of Greene and Molina (US20020136735A1).
Savelyeva teaches the use of fragments of the HER2 (ErbB) protein in a cancer vaccine, which may further include a mix of adjuvants (page 2, fourth paragraph through page 4, fourth paragraph). Savelyeva further teaches that Freund's Incomplete Adjuvant (also called Montanide, commercialized as ISA-51, page 29, third paragraph) or CpG sequences (page 29, second paragraph) may be used in such a vaccine.
However, Savelyeva does not explicitly teach the claimed sequences.
As stated supra, Greene (US20090286737A1) teaches the use of an ErbB peptide as a cancer vaccine, in combination with an adjuvant (para. 0177-0181). The peptides taught by Greene include a subdomain IV sequence of an ErbB receptor SEQ ID NO: 39, which completely contains Applicant's SEQ ID NO: 1.
Molina teaches mixing a cancer vaccine which may comprise a peptide (para. 0017 and 0020), with incomplete Freund's adjuvant (IFA) at a volume/volume ratio between 40/60 and 60/40 (para. 0049 and 0051). Molina also teaches that incomplete Freund's adjuvant is also known as Montanide ISA 51 (para. 0035 and claim 11), which is pertinent to claim 34.
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Greene, Savelyeva, and Molina to arrive at the claimed invention. Greene teaches that an ErbB peptide may be used as a cancer vaccine in combination with an adjuvant. Savelyeva teaches the use of Montanide ISA-51 as an exemplary adjuvant for use with a cancer vaccine from a HER2 (ErbB) protein. 
All the claimed elements were known in the prior art, and one of ordinary skill could apply Montanide ISA-51 as taught by Savelyeva to the peptide of Greene with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant asserts that Greene fails to disclose or suggest the specific peptide of Applicant's amended claim 1. This argument is not persuasive, for reasons described supra.
This rejection is therefore maintained.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644